DETAILED ACTION
Claims 1-4 and 8-21 were rejected in the Office Action mailed 03/30/2021. 
Applicant filed a response, amended claims 1-4, 8-10, and 13-21, and cancelled claims 11-12 on 05/18/2021. 
Claims 1-4, 8-10, and 13-21 are pending. 
Claims 1-4, 8-10, and 13-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fibrous structure comprising a paper web, a commingled filament and fiber, and continuous filaments exhibiting a Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods, it does not a multi-ply sanitary tissue product comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply such that the multi-ply sanitary tissue product exhibits a Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The broadest reasonable interpretation of claims 1-4, 8-9, and 13-20 encompasses a multi-ply sanitary tissue product comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii.) a plurality of thermoplastic meltblown filaments (i.e., in any form such as a woven layer, non-woven layer, scrim layer, coform layer, etc.) selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply (i.e., second ply is in direct contact with or indirect contact with the first ply) such that the multi-ply sanitary tissue product exhibits a Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods.
The specification discloses sufficient information for one of ordinary skill in the art to form the multi-ply sanitary tissue product comprising the first ply and second ply as claimed. However, the specification does not provide direction on how to form the multi-ply sanitary tissue product comprising the first ply comprising the plurality of thermoplastic meltblown filaments in any form such as a woven layer, non-woven layer, or scrim layer and associated in any manner with the second ply such that the multi-ply sanitary tissue product exhibiting a Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods.  

It is unclear if there is an existence of working examples in the specification. The specification includes Examples 1-6 on pages 49-59. While these examples detail the structure and material of the multi-ply sanitary tissue product, these examples do not report a value for Wet/Dry CD TEA. The specification provides Inventions A-E in table 1 that reports values for Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods, but does not disclose the structure of Inventions A-E. It is not clear if Examples 1-6 are related to Inventions A-E. Therefore, it is unclear if there is an existence of working examples in the specification.
The quantity of experimentation needed to make this invention is great as the broadest reasonable interpretation of the claims includes the meltblown thermoplastic filaments of the second ply in any form (i.e., a woven layer, non-woven layer, scrim layer, coform layer, etc.) and a broad range of thermoplastic material (i.e., polyester, nylon, polyolefin, biodegradable, compostable, and mixtures thereof), while Inventions A-E in table 1 and Examples 1-6 on pages 49-59 include a coform layer and there is no mention of the specific material used. Further, there is a disconnect between Examples 1-6 of pages 49-59 which details the structure and material of the claimed invention and Inventions A-E which does not detail the structure, yet exhibits the claimed properties. Given the breadth of the claims is broad, the lack of working examples, and the quantity of experimentation needed to make this invention is great.
Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1-4, 8-9, and 13-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-4, 8, 10, 13-14, 16, 18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9, and 21 of copending Application No: 15/785,942; 15/786,010; 15/786,094; 15/785,894; 15/785,883. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require a multi-ply sanitary tissue product comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply such that the multi-ply sanitary tissue product exhibits a Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods. 
The present claims further require the thermoplastic meltblown filaments comprise polyolefin thermoplastic meltblown filaments. The present claims further require the polyolefin thermoplastic meltblwon filametns are selected from the group consisting of: polypropylene meltblown filaments, polyethylene meltblown filaments, and mixtures thereof.  The present claims further require at least a portion of the plurality of thermoplastic metlblown filaments form 
The copending claims claims require a multi-ply sanitary tissue product comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply.
While the copending claims do not explicitly require the multi-ply sanitary tissue product exhibit Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods, the fact remains Inventions A-E in Table 1 of the copending application, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the multi-ply sanitary tissue product of the copending application would Wet/Dry CD TEA of at least 1.300, of greater than 1.500, 0f greater than 1.600, of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods. 
The copending claims further require the thermoplastic meltblown filaments comprise polyolefin thermoplastic meltblown filaments. The copending claims further require the first ply comprises a coform layer. The copending claims further require the wood pulp fibers are 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendment to claim 1, it is agreed the previous 35 U.S.C. 103 rejections would not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. The previous 35 U.S.C. 112(a) rejection of claims 1-4, 8-9, and 13-20 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1-4, 8-10, and 13-21. The amendment to the claims necessitate a double patenting rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789